Citation Nr: 0530135	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to a rating higher than 20 percent for a 
right ankle disorder due to right tibia and fibula fracture 
residuals prior to October 18, 2004, and for a rating higher 
than 30 percent on and after that date.

3.  Entitlement to an initial rating higher than 10 percent 
for a right knee disorder due to right tibia and fibula 
fracture residuals prior to October 31, 2000 knee replacement 
surgery, and for a rating higher than 30 percent on and after 
the January 1, 2002 end of the temporary total rating period.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, the RO denied the veteran's 
petition to reopen his previously denied claim for service 
connection for a back disorder and increased the rating for 
his service-connected residuals of a fracture of the right 
tibia and fibula including both ankle and knee disorders, 
from 20 to 30 percent.

After the veteran's February 1999 notice of disagreement 
(NOD), while the appeal was pending, he underwent right knee 
replacement surgery in October 2000.  An April 2004 decision 
found that the January 1999 rating decision contained clear 
and unmistakable error (CUE), because the veteran was 
entitled to separate ratings for the residuals of the right 
tibia and fibula fracture because it affected both his ankle 
and knee.  The RO granted a 10 percent evaluation for the 
right knee disorder, effective the October 1998 date of his 
claim for an increased rating, with a 100 percent rating from 
the October 2000 date of the knee replacement surgery to 
January 2002, and a 30 percent rating thereafter.  Then, in 
November 2004, the RO increased the rating for the right 
ankle disorder to 30 percent, effective the October 2004 date 
of the VA examination performed in connection with the claim 
(subsequently denied) for a total disability rating based on 
individual unemployability (TDIU).

As the veteran disagreed with the RO's January 1999 rating 
decision that rated the right ankle and knee disorders 
together, the Board will address the ratings for both of 
these disorders now that they are being treated separately.  
Thus, the issues are whether the veteran is entitled to a 
rating higher than 10 percent for his right knee disorder 
prior to replacement surgery and to a rating higher than 30 
percent after the temporary total rating period, and whether 
he is entitled to a rating higher than 20 percent for the 
right ankle disorder as prior to October 18, 2004, and higher 
than 30 percent on and after that date.


FINDINGS OF FACT

1.  In January 1993, the RO denied the veteran's claim for 
service connection for a back disorder.  Although notified of 
that decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.

2.  The additional evidence received since that January 1993 
decision, while new, is either cumulative or redundant and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Prior to October 18, 2004, the veteran's right tibia and 
fibula fracture residuals caused only moderate right ankle 
disability; as of October 18, 2004, these residuals caused 
marked disability, but there was no evidence of nonunion of 
the tibia and fibula on and after this date.

4.  Prior to the October 31, 2000 date of his right knee 
replacement surgery, the veteran's right tibia and fibula 
fracture residuals were not clinically shown to cause more 
than slight knee disability; as of the January 1, 2002 end of 
the temporary total rating period, these residuals caused no 
more than marked knee disability, with no ankylosis or 
instability.


CONCLUSIONS OF LAW

1.  The RO's January 1993 decision denying the petition to 
reopen the previously denied claim for service connection for 
a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2004).

2.  The evidence received since that January 1993 decision, 
while new, is not material, and, therefore, is insufficient 
to reopen the claim for service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The criteria have not been met for an evaluation higher 
than 20 percent for the veteran's right ankle disorder due to 
right tibia and fibula fracture residuals prior to October 
18, 2004, or for a rating higher than 30 percent on and after 
that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5262 (2004).

4.  The criteria have not been met for an evaluation higher 
than 10 percent for the veteran's right knee disorder due to 
right tibia and fibula fracture residuals prior to his 
October 31, 2000 right knee replacement surgery, and have not 
been met for an evaluation higher than 30 percent on and 
after the January 1, 2002 conclusion of the temporary total 
rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's October 1998 claims here, 
that were filed prior to its effective date but were finally 
decided thereafter.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) discussed both the timing and content of the 
VCAA's notice requirements.  In VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini.  The Board is bound by the  
precedent opinions of VA's General Counsel as the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's January 1999 rating decision took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
the RO provided VCAA notice in its May 2004 letter.  This 
letter met the notice requirements.  The RO addressed the 
right ankle, right knee, and back disorders, and explained 
what the veteran had to show to establish an increased rating 
for the first two disabilities and to reopen the claim as to 
the third one.  In an attachment entitled, "What is the 
Status of your Claim and how you can Help," the RO also 
indicated the information or evidence needed from the veteran 
and the respective responsibilities of the veteran and VA in 
obtaining it.  The RO also wrote, on page 2 of the letter, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  Thus, reading the letter as 
whole, it substantially complied with the all of the elements 
of the notice requirement, including the fourth element.  
Mayfield, 19 Vet. App. at 127.  This letter constituted 
subsequent VA process that afforded the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Thus, not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA essentially cured any error in the timing 
of VCAA notice and satisfied the purpose behind the notice 
requirement.  It is therefore not prejudicial for the Board 
to proceed to decide these claims.

Moreover, VA obtained all identified treatment records and 
provided the veteran with multiple VA examinations, and there 
is no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


The Petition to Reopen the Claim for Service Connection for a 
Back Disorder

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In the present case, the last final denial was the RO's 
January 1993 denial of the veteran's petition to reopen his 
claim for service connection for a back disorder that had 
previously been denied in December 1955.  The veteran was 
notified of the RO's January 1993 decision in a February 1993 
letter that also instructed him as to his procedural and 
appellate rights, but the veteran did not timely appeal.  The 
unappealed January 1993 decision thus became final and 
binding based on the evidence then of record.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.204, 
20.302(a), 20.1103 (2004).  There must therefore be new and 
material evidence since the January 1993 denial in order to 
reopen the claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002).

38 C.F.R. § 3.156(a), pertaining to new and material 
evidence, was amended by the VCAA as to claims received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001).  In this case, the veteran filed his petition to 
reopen well before this date, so the former definition of new 
and material evidence at 38 C.F.R. § 3.156(a) applies.  
According to the old definition, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998-
2001).

The RO's January 1993 denial noted a February 1990 X-ray and 
other evidence indicating that the veteran had early 
Degenerative Joint Disease ( DJD) of the spine and 
lumbosacral strain.  The RO also noted that the January 1951 
preinduction examination showed that the veteran had been 
treated for low back pain the previous year, but that X-rays 
of the back were negative at that time, and there was no 
evidence of any back problems in service or at the time of 
separation.  The RO also addressed whether the veteran's back 
disorder was due to or the result of his service-connected 
right tibia and fibula fracture residuals, and found that, 
based on October 1992 VA examination findings, it was not.  
Thus, the evidence that the veteran has submitted showing 
that he has a current back disability is cumulative and 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of his claim.  
The veteran must present new evidence addressing whether his 
current back disorder is related to an in-service 
precipitating disease, injury, or event, or whether his 
arthritis arose within a year of service.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (restating elements required to 
establish service connection); 38 C.F.R. § 3.307(a); 3.309(a) 
(2004) (presumption of service connection as to chronic 
diseases such as arthritis that manifest within a specified 
period).  Alternatively, he could submit evidence showing 
that he had a preexisting back injury or disease that was 
aggravated by service, or that his back disorder was due to, 
the proximate result of, or aggravated by, his service-
connected right tibia and fibula fracture residuals.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  He has not 
presented such evidence.

The evidence received since the January 1993 denial includes 
VA outpatient treatment (VAOPT) records and VA examinations.  
Although this evidence reflects that the veteran has 
arthritis of the cervical and lumbar spine and lumbosacral 
strain, there is no indication that any of these back 
disorders are related to service.  For example, the December 
1998 VA examination recounts the examination of the veteran's 
spine and diagnosis him with DJD of the cervical and lumbar 
spine, but does not opine as to the etiology of the DJD.  
Similarly, 1998 VAOPT records from June 1998, November 2002, 
December 2002, January 2003, February 2003, and October 2003, 
noted degenerative disc disease (DDD), DJD, lumbar syndrome, 
low back muscle strain, tenderness, and pain, but did not 
address whether any of these symptoms were related to 
service, arose within a year of separation from service, 
preexisted service and were aggravated thereby, or were 
proximately due to, the result of, or aggravated by, a 
service connected disability.

Thus, the evidence received since the RO's January 1993 
denial, while new, is not material, because it is either 
cumulative or redundant or is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As the new evidence is thus either cumulative or 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
it is not material.  38 C.F.R. § 3.156(a) (1998).  The 
veteran's petition to reopen his claim for service connection 
for a back disorder must therefore be denied.


Increased Rating for Residuals of a Fracture of the Right 
Tibia and Fibula

The veteran is currently receiving a 20 percent rating for 
his right ankle disorder as a residual of his in-service 
right tibia fibula fracture prior to October 18, 2004, and a 
30 percent rating thereafter, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5262 (2004).  (As otherwise described 
herein, a separate rating has been assigned for knee 
impairment secondary to this fracture, so the ankle is the 
primary emphasis herein.)  This diagnostic code applies to 
impairment of the tibia and fibula.  Specifically, malunion 
of the tibia and fibula with moderate ankle disability 
warrants a 20 percent rating, and malunion with marked ankle 
disability warrants a 30 percent rating.  A higher, 40 
percent rating is warranted under DC 5262 only where there is 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.

In the present case, entitlement to compensation for the 
right ankle disorder has already been established and an 
increase in the disability rating for this disorder is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence reflects that the veteran is not 
entitled to a higher rating than the one he is currently 
receiving because his disability was only moderate prior to 
that date and the first evidence that the disability was 
marked was at the October 18, 2004 VA examination.  
Specifically, at the December 1998 VA examination, the right 
ankle was tender with no edema and normal flexion and 
extension.  At the February 2001 VA examination, there was 
full range of motion of the right ankle, with no swelling, 
pain to palpation, atrophy, or local tenderness, and an X-ray 
showed that the fracture had healed with several small 
ossific densities seen beneath the medial malleolus.  Right 
foot tenderness was noted in a June 2003 VAOPT note.  At the 
November 2003 VA examination, there was no change since an 
October 2000 X-ray showing mild hypertropic changes on the 
medial malleolus with a tiny calcaneal spur, and plantar 
flexion was near normal at 40 degrees, while dorsiflexion was 
limited to 4 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(normal plantar flexion of ankle to 45 degrees and 
dorsiflexion to 20 degrees).  Similarly, a March 2004 VAOPT 
note indicated right ankle pain with clicking and locking, 
with possible osteochondritis dissecans, but range of motion 
was smooth and painless, with dorsiflexion to a normal 20 
degrees and plantar flexion of 50, beyond even the normal 45 
degrees.  An X-ray at that time showed an old well-healed 
fracture with very mild osteoarthritic changes at the medial 
joint space and no obvious osseous lesions.  Thus, prior to 
the October 18, 2004 VA examination, the right ankle disorder 
was moderate rather than marked, as the range of motion of 
the ankle was generally normal or close to it, with only mild 
or minor abnormalities seen on X-ray.  The veteran is thus 
not entitled to a rating higher than 20 percent for his right 
ankle disorder for this period.

However, at the October 18, 2004 VA examination, there was 
tenderness to palpation along the posterior aspect of the 
lateral malleolus and 10 degrees dorsiflexion and 4 degrees 
of plantar flexion.  Thus, as of this date, the right ankle 
disorder warranted a higher, 30 percent rating for more 
marked disability of the ankle.  A higher, 40 percent rating 
was not warranted, because there was no evidence of nonunion 
of the tibia and fibula.

Nor is a higher rating warranted under any of the diagnostic 
codes applicable to disabilities of the ankle, DCs 5270 
through 5274, because the only higher ratings are those for 
ankylosis under DC 5270, and there is no evidence of 
ankylosis of the ankle in any of the VAOPT records or VA 
examinations.

Moreover, a higher rating was not warranted under DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), because there is no 
evidence of additional functional impairment of the right 
ankle above and beyond the limitation of motion objectively 
demonstrated, such as during times when his symptoms are most 
prevalent ("flare-ups") due to the extent of his pain (and 
painful motion), weakness, premature or excess fatigability, 
and incoordination.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004).  For example, at the most recent, October 2004 VA 
examination, there was no effusion, edema, weakness, abnormal 
movement, or guarding of movement, and such symptoms were not 
noted at the December 1998 VA examination or at subsequent VA 
examinations or in subsequent VAOPT records.

Finally, the veteran has been frequently hospitalized for his 
right ankle disorder, and the manifestations of the 
disability are contemplated by the schedular criteria.  
Moreover, there is no indication in the record that the 
average industrial impairment from the disability is in 
excess of that contemplated by the assigned evaluations nor 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's right ankle 
disability due to right tibia and fibula fracture was at most 
moderate prior to the October 18, 2004 VA examination, and 
was marked as of that date, with no nonunion of the tibia and 
fibula.  Nor was the veteran entitled to a higher rating 
under any other potentially applicable diagnostic code or 
based on any other factors.  The veteran's claim for a rating 
higher than 20 percent prior to October 18, 2004 and higher 
than 30 percent on and after this date must therefore be 
denied.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim must be denied as to both 
periods of time.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102,4.3 (2004); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


Entitlement to an increased rating for a right knee disorder

As noted, the RO's April 2004 rating decision found CUE in 
the RO's January 1999 rating decision because it treated the 
residuals of his tibia and fibula fracture affecting both the 
right ankle and right knee as one disability.  The RO's April 
2004 decision noted that DC 5262 provides for rating malunion 
of the tibia and fibula with a knee or ankle disorder, and 
thus assigned a separate, 10 percent evaluation for fracture 
residuals as they affected the veteran's right knee.  (The 
November 2003 VA examiner specifically found the veteran's 
right knee replacement surgery to be due to the right tibia 
and fibula fracture residuals, and reaffirmed this finding in 
April 2004).  Thus, that portion of the veteran's tibia and 
fibula fracture residuals affecting his right knee were rated 
10 percent prior to his October 31, 2000 right total knee 
replacement, for which he was hospitalized until November 17, 
2000.  He was then granted a 100 percent evaluation under 
38 C.F.R. § 4.30 ("paragraph 30") from October 31, 2000 
through January 2001, and a one-year schedular evaluation of 
100 percent through January 1, 2002.  As the veteran 
disagreed with the initial January 1999 rating, the Board 
will address all of the ratings that have issued as a 
consequence of that initial rating and the rating 
subsequently correcting it.  Cf. Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (where a veteran timely appeals a 
rating initially assigned when service connection is granted, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal).  The Board will therefore 
determine whether the veteran is entitled to a rating higher 
than 10 percent prior to the October 31, 2000 right knee 
replacement surgery, and a rating higher than 30 percent on 
and after the January 1,2002 end of the temporary total 
rating period.

The veteran's right knee disorder is also rated under DC 
5262, which provides for a 10 percent rating for slight knee 
disability resulting from malunion of the tibia and fibula, a 
20 percent rating for moderate knee disability, a 30 percent 
rating for marked knee disability, and a 40 percent rating 
for nonunion of the tibia and fibula with loose motion 
requiring a brace.  The veteran is not entitled to a rating 
higher than 10 percent prior to October 31, 2000 because the 
knee disability was not more than slight prior to this time.  
At the December 1998 VA examination, the right knee was 
tender with atrophy of the right calf, but there was no varus 
or valgus deformity and range of motion was 0 to 90 degrees.  
See 38 C.F.R. § 4.71a, Plate II and DCs 5260 and 5261 for 
normal and compensable range of motion.  April 1999 VAOPT 
notes indicate there was no effusion, instability, or 
tenderness of the right knee.  There is no indication that 
the condition of the veteran's right knee worsened prior to 
his October 2000 surgery.  Thus, there is no evidence that 
the veteran's right knee disability was any more than slight, 
and a rating higher than 10 percent was therefore not 
warranted under DC 5262.  Moreover, as flexion of the 
veteran's right knee was not limited to 60 degrees and 
extension was not limited to 5 degrees, and there was no 
instability, the veteran is not entitled to separate ratings 
for his right knee disorder under DCs 5257 and 5260 or 5261.  
See VAOPGPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 
24, 1997).

In addition, the veteran is not entitled to a rating higher 
than the 30 percent he is currently receiving under DC 5262 
on and after the January 1, 2002 end of the temporary total 
rating period.  At the November 2003 VA examination, the 
veteran's right knee flexion was to 110 degrees and extension 
was to 0 degrees.  It was noted that there was no loosening 
of the hardware.  At the April 2004 VA examination, the 
examiner noted that the veteran's knee seemed to be doing 
relatively well since the surgery.  The knee did not become 
painful, stiff, swell, or lock, there were no flare-ups 
reported, or episodes of dislocation, recurrence, or 
subluxation.  The veteran's arthritis was noted, and he was 
said to be independent in his activities of daily living and 
ambulated without assistive devices.  On examination, the 
knee was normal except for the surgical scar, which was not 
tender, and there was no edema, effusion, erythema, abnormal 
movement, guarding of movement, or ankylosis.  There was full 
extension and flexion to 130 degrees.  There was no ACL, PCL, 
MCL, or LCL laxity.  Thus, the veteran is not entitled to a 
rating higher than the 30 percent he is receiving since the 
end of the temporary total 100 percent rating period, because 
there were almost no abnormal symptoms of the knee, and the 
veteran's knee disability was therefore no more than marked.  
Moreover, as there was no ankylosis or instability, and the 
knee had normal or close to normal range of motion, the 
veteran is not entitled to a higher rating under any other 
potentially applicable diagnostic code.

In addition, the November 2003 and April 2004 VA examination 
findings reflect veteran did not have any symptoms that would 
entitle him to a higher rating under the DeLuca factors 
discussed above, and there was no evidence of hospitalization 
other than the knee replacement surgery, or circumstances 
that would warrant extraschedular consideration.  See DeLuca 
v. Brown, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); Bagwell v. Brown, 9 Vet. App. at 338-9.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a rating higher than 10 percent prior to the October 31, 
2000 date of his right knee replacement surgery, or to a 
rating higher than 30 percent as of the January 1, 2002 end 
of the temporary total evaluation period.  Nor is the veteran 
entitled to a higher rating under any other potentially 
applicable diagnostic code or based on any other factors.  
The benefit of the doubt doctrine is therefore not for 
application, and the veteran's claim for an increased rating 
for his right knee disorder due to right tibia and fibula 
fracture residuals must be denied as to both periods of time.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2004); Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

As no new and material evidence has been received to reopen a 
claim for service connection for a back disorder, the 
petition to reopen the claim is denied.

The claim for a rating higher than 20 percent for a right 
ankle disorder due to right tibia and fibula fracture 
residuals prior to October 18, 2004, and for a rating higher 
than 30 percent on and after that date, is denied.

The claim for an initial rating higher than 10 percent for a 
right knee disorder due to right tibia and fibula fracture 
residuals prior to October 31, 2000 knee replacement surgery, 
and for a rating higher than 30 percent on and after the 
January 1, 2002 end of the temporary total rating period, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


